The appellant contends that the title to the coffee in controversy did not pass to J.K. Huston  Co., and that, therefore, the transfer to Waterbury  Force did not vest in them the title or the possession. The sale is admitted. But as the coffee had to be weighed in order to ascertain the amount to be paid to plaintiffs, it is insisted that the *Page 374 
title remained in the plaintiffs. In aid of this contention is invoked the rule that where something remains to be done by the seller to ascertain the identity, quantity or quality of the article sold, or to put it in the condition which the contract requires, the title remains in the vendor until the condition be complied with. The appellant cites a number of authorities which he urges so apply this rule as to make it applicable to the case here presented. It is said in Groat et al. v. Gile (51 N.Y. 451), that "this rule has reference to a sale, not of specific
property clearly ascertained, but of such as is to be separated from a larger quantity, and is necessary to be identified before it is susceptible of delivery. The rule or principle does not apply where the number of the particular articles sold is to be ascertained for the sole purpose of determining the total value thereof at certain specified rates or a designated fixed price." This distinction is recognized and enforced in Crofoot v.Bennett (2 N.Y. 258; Kimberly v. Patchin, (19 N.Y. 330;Bradley v. Wheeler (44 id. 495). In Crofoot v. Bennett
(supra), the court say: "If the goods sold are clearly identified, then, although it may be necessary to number, weigh or measure them, in order to ascertain what would be the price of the whole at a rate agreed upon between the parties, the title will pass." This expression of the court is cited with approval in Burrows v. Whitaker (71 N.Y. 291), in which case, after a full discussion of the authorities, the court approved the rule as laid down in Groat v. Gile (supra).
Now, applying that rule to the facts in this case, nothing remained to be done in order to identify the goods sold, because while out of a larger lot two hundred and thirty-eight bags of coffee were disposed of, nevertheless, as appears from the complaint and the testimony adduced, the bags were so marked that there was no difficulty about identifying the particular bags sold. There remained, therefore, nothing to be done except to weigh the coffee for the purpose of ascertaining the purchase-price. For whether the two hundred and thirty-eight bags of coffee should prove to weigh more or less than the parties anticipated was not of any consequence. *Page 375 
Whatever should prove to be for that number of pounds, J.K. Huston  Co. had agreed to pay.
This case, therefore, does not come within the rule contended for by the appellant, but instead is governed by the principle enunciated in Groat v. Gile.
Having reached the conclusion that the title and the possession passed to J.K. Huston  Co., it becomes unnecessary to consider any of the other questions discussed, for the plaintiff is without title upon which to found the right to maintain an action.
The judgment appealed from should be affirmed.
All concur.
Judgment affirmed.